United States Securities and Exchange Commission Washington, D. C. 20549 FORM 10-Q [X] QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 [] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 1-32674 AOXING PHARMACEUTICAL COMPANY, INC. (Exact Name of Registrant as Specified in its Charter) Florida 65-0636168 (State or Other Jurisdiction of (I.R.S. Employer I.D. No.) incorporation or organization) 15 Exchange Place, Suite 500, Jersey City, NJ 07302 (Address of Principal Executive Offices) Issuer's Telephone Number: (646) 367-1747 Indicateby check markwhether theRegistrant(1) has filed all reports required to be filed by Sections 13 or 15(d) of theSecurities Exchange Act of 1934duringthepreceding12 months(or for such shorterperiodthat the Registrant was required to file such reports),and (2) has been subject to such filing requirements for the past 90 days. Yes XNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files.)Yes No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check One) Large accelerated filer Accelerated filer Non-accelerated filer Small reporting company X Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes No X APPLICABLE ONLY TO CORPORATE ISSUERS:Indicate the number of shares outstanding of each of the Registrant's classes of common stock, as of the latest practicable date: As of May 16, 2011, the Company had 46,512,491 shares of its common stock issued and outstanding. AOXING PHARMACEUTICALCOMPANY, INC. QUARTERLY REPORT ON FORM 10Q FOR THE FISCAL QUARTER ENDED MARCH 31, 2011 TABLE OF CONTENTS Page No Part I Financial Information Item 1. Financial Statements: Consolidated Balance Sheet – March 31, 2011 (unaudited) andJune 30, 2010 2 Consolidated Statements of Operations and Other ComprehensiveIncome (Loss) – for the Three and Nine Months Ended March 31,2011 and 2010 (Unaudited) 3 Consolidated Statements of Cash Flows – for the Nine MonthsEnded March 31, 2011 and 2010 (Unaudited) 4 Notes to Consolidated Financial Statements (Unaudited) 5 Item 2. Management’s Discussion and Analysis of Financial Condition andResults of Operations 11 Item 3 Quantitative and Qualitative Disclosures about Market Risk 16 Item 4. Controls and Procedures 16 Part II Other Information Item 1. Legal Proceedings 17 Items 1A. Risk Factors 17 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 17 Item 3. Defaults Upon Senior Securities 17 Item 6. Exhibits 17 Signatures 1 AOXING PHARMACEUTICAL CO., INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS March 31 June 30 (Unaudited) ASSETS CURRENT ASSETS: Cash $ $ Accounts receivable, net of allowance for doubtful accounts of $3,382,900 and $2,575,177, respectively Loan receivable Inventory Deposits with suppliers Prepaid expenses and sundry current assets TOTAL CURRENT ASSETS LONG - TERM ASSETS Property and equipment, net of accummulated depreciation Other intangible assets Goodwill Deferred tax assets TOTAL LONG-TERM ASSETS TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES: Short-Term borrowings $ $ Accounts payable Loans payable - bank Current portion of long term debt - other Current portion of long term debt - related parties Accrued expenses and taxes payable and other sundry current liabilities Warrant and derivative liabilities TOTAL CURRENT LIABILITIES LONG-TERM DEBT RELATED PARTIES OTHER Common stock, par value $0.001, 100,000,000 shares authorized, 46,512,491 and 46,494, 903 shares issued and outstanding on March 31,2011 and June 30, 2010, respectively Additional paid in capital Accumulated deficit ) ) Other comprehensive income TOTAL STOCKHOLDERS' EQUITY OF THE COMPANY NONCONTROLLING INTEREST IN SUBSIDIARIES ) ) TOTAL EQUITY TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ See Notes to Consolidated Financial Statements 2 AOXING PHARMACEUTICAL CO., INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS AND OTHER COMPREHENSIVE INCOME (LOSS) (Unaudited) For the three months ended For the nine months ended March 31, March 31, SALES $ COST OF SALES GROSS PROFIT COSTS AND EXPENSES: Research and development expense General and administrative expenses Selling expenses Depreciation and amortization TOTAL COSTS AND EXPENSES LOSS FROM OPERATIONS ) OTHER INCOME (EXPENSE): Interest expense, net of interest income ) Change in fair value of warrant and derivative liabilities Gain on foreign currency transactions - ) - ) Loss on disposal of assets - - - ) Forgiveness of debt - - - TOTAL OTHER INCOME (EXPENSE) INCOME (LOSS) BEFORE INCOME TAXES ) ) ) Income taxes (credit) NET INCOME ( LOSS) ) ) Net loss attributed to non-controlling interest ) ) ) INCOME (LOSS) ATTRIBUTABLE TO THE SHAREHOLDERS OF THE COMPANY ) ) OTHER COMPREHENSIVE INCOME ( LOSS) : Foreign currency translation adjustment COMPREHENSIVE INCOME (LOSS) ) ) Other comprehensive income attributable to non-controlling interest COMPREHENSIVE INCOME (LOSS) ATTRIBUTABLE TO THE COMPANY $ ) $ $ ) $ BASIC AND DILUTED EARNINGS (LOSSES) PER COMMON SHARE $ ) $ $ ) $ WEIGHTED AVERAGE NUMBER OF SHARES OUTSTANDING See Notes to Consolidated Financial Statements 3 AOXING PHARMACEUTICAL CO., INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) For the nine months ended March 31, OPERATING ACTIVITIES: Net income (loss) $ ) $ Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization Deferred tax assets ) Loss on desposal on assets - Forgiveness of debt ) Non-cash interest expense related to debentures and warrants - Stock issued for services Change in fair value of warrants and derivative liability ) ) Minority interest ) Changes in operating assets and liabilities: Accounts receivable ) ) Inventories ) ) Prepaid expenses and sundry current assets ) ) Accounts payable Accrued expenses, taxes and sundry current liabilities NET CASH USED IN OPERATING ACTIVITIES ) ) INVESTING ACTIVITIES: Acquisition of property and equipment ) ) Repayment of loans to unrelated parties - Cash Proceeds from sale of assets - NET CASH USED IN INVESTING ACTIVITIES ) ) FINANCING ACTIVITIES: Repayment of bank loan - ) Short-term borrowings ) Other borrowings, net of repayments Loans from related party - Sale of common stock - NET CASH PROVIDED BY FINANCING ACTIVITIES EFFECT OF EXCHANGE RATE ON CASH ) INCREASE (DECREASE) IN CASH ) CASH – BEGINNING OF YEAR CASH – END OF PERIOD $ $ Supplemental disclosures of cash flow information: Non-cash financing activities: Conversion of loanand accrued interest into common stock $
